FILED
                               NOT FOR PUBLICATION                          MAR 04 2016

                                                                         MOLLY C. DWYER, CLERK
                        UNITED STATES COURT OF APPEALS                    U.S. COURT OF APPEALS



                                FOR THE NINTH CIRCUIT


TIMOTHY HANNA,                                     No. 15-16506

                  Plaintiff - Appellant,           D.C. No. 1:14-cv-01339-DLB

 v.
                                                   MEMORANDUM*
RON DAVIS, Warden at Valley State
Prison; et al.,

                  Defendants - Appellees.


                       Appeal from the United States District Court
                          for the Eastern District of California
                      Dennis L. Beck, Magistrate Judge, Presiding**

                              Submitted February 24, 2016***

Before:          LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Timothy Hanna, a California state prisoner, appeals pro se from the district




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
                 Hanna consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
          * **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000)

(dismissal under 28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194

(9th Cir.1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)). We affirm.

      The district court properly dismissed Hanna’s deliberate indifference claim

against defendant Lawrence because Hanna failed to allege facts sufficient to show

that Lawrence was deliberately indifferent to his mental health issues. See Hebbe

v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are

liberally construed, a plaintiff must still present factual allegations sufficient to

state a plausible claim for relief); Toguchi v. Chung, 391 F.3d 1051, 1057-60 (9th

Cir. 2004) (a prison official is deliberately indifferent only if he or she knows of

and disregards an excessive risk to an inmate’s health; medical malpractice or

negligence does not amount to deliberate indifference).

      The district court did not abuse its discretion in denying Hanna leave to

amend after already providing Hanna with an opportunity to amend and concluding

that further amendment would be futile. See Cervantes v. Countrywide Home

Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of review




                                            2                                      15-16506
and noting that district court may dismiss without leave to amend when

amendment would be futile).

       The district court properly concluded that Hanna’s requests for injunctive

relief were moot because Hanna was transferred to another prison after bringing

this action. See Alvarez v. Hill, 667 F.3d 1061, 1063 (9th Cir. 2012) (setting forth

standard of review); Nelson v. Heiss, 271 F.3d 891, 897 (9th Cir. 2001) (“[W]hen a

prisoner is moved from a prison, his action will usually become moot as to

conditions at that particular facility.”).

       AFFIRMED.




                                             3                                 15-16506